Exactly 500 years ago, in 1492, 
two worlds collided. That collision completely altered the fate of human 
civilization and the destinies of the two peoples involved. One people 
achieved ascending heights; the other virtually disappeared. What remains of 
the indigenous populations of the Caribbean, or much of the "new world", 
serves as a measurement of man's ability to be brutish in the pursuit of 
wealth. My Caribbean island country has been more than a witness of change in 
the 500-year decline, transformation and recreation of the region. From 
conquest through slavery, from colonial hegemony to political independence, 
Antigua and Barbuda has been a maker of history in the Caribbean and, indeed, 
in the larger region. 
In 1992, however, our country stands, with the rest of the world, on the 
threshold of yet another momentous collision. This time the collision is 
between human civilization and nature; this time there are no ascending 
heights; this time humanity itself could disappear. 
For 500 years, from Columbus to Rio, our forests and our oceans, our air 
and our lands - the Earth's gifts to humanity have been wrongly regarded as 
inexhaustible and unchanging. "If Columbus uncovered our Earth's expanse, Rio 
revealed its limits." Humanity, all agree, cannot march along on its present 
course for another 500 years. In fact, humanity cannot proceed with business 
as usual for even another 100 years. Island countries, like my own and others 
in the Caribbean and in the Pacific, stand in real danger of being submerged 
by swollen oceans. Moreover, global warming, insidious climate change, 
ozone-layer depletion, the loss of forests and other dangers threaten 
humanity's very existence. 
Dramatic changes in the systems of production, distribution and disposal 
are required of the industrialized countries if we are to save ourselves. 

Developed countries cannot consume the Earth's resources at current rates; 
developing countries cannot be made to languish in the dusty exhaust of 
rapidly accelerating technological societies. Sustainable development that 
takes account of environmental costs must begin to guide humanity's 
technological future. Only the United Nations and its General Assembly can 
construct the new world which, in Rio, this family of nations agreed to 
commence building immediately. 
It is thus fitting that, in 1992, a representative of Bulgaria has been 
selected to preside over the General Assembly at its forth-seventh session. 
His nation is taking part in a great regional experiment, the outcome of which 
is sure to influence the course of human civilization worldwide. Antigua and 
Barbuda hails Bulgaria for its courage, and I pledge the full support of my 
delegation for the President throughout the forty-seventh session of the 
General Assembly. 
Permit me to applaud the outgoing President, Mr. Samir Shihabi of Saudi 
Arabia, for his unfailing efforts to bring reform to the United Nations and 
for his diligence during Saudi Arabia's year-long tenure. This community owes 
Mr. Shihabi a debt that can be repaid only through a continuous effort to 
strengthen the General Assembly during the coming years. We must focus our 
efforts on economic, social and humanitarian matters with no less vigour than 
is currently directed at political and security concerns. Antigua and Barbuda 
can be relied upon to promote the multilateral approach to problem solving, 
confident that multilateralism will always prove to be superior. 
In that regard, it may be recalled that when we commenced the forty-sixth 
session of the General Assembly one year ago Haiti was free. The first 
 

democratically elected President of Haiti stood at this podium. The United 
Nations had contributed to the ending of tyranny in the Caribbean's oldest but 
poorest Republic, and all delegations celebrated with President Aristide. 
Ten days after President Aristide"s triumphant declaration in this Hall, 
tyranny once again raised its ugly head in our sister Caribbean isle. The 
military plotters who brutally seized power in Haiti one year ago are still on 
their perch. But this Assembly will never rest until democracy is restored 
and Haiti's people are again free. 
Antigua and Barbuda, working within the framework established by the 
Organization of American States, will continue to press for the expansion of 
sanctions in order to isolate further the military regime in Haiti and to 
return Haiti to democracy. If we do not succeed quickly in Haiti, the United 
Nations will risk tarnishing its well-earned reputation for being able to 
tackle exceedingly complex problems in extremely violent situations in other 
corners of the globe. 
In South Africa, for example. United Nations sanctions have assisted in 
bringing the apartheid regime to the negotiating table. It was 46 years ago, 
in 1946, that India brought the question of apartheid in South Africa to the 
attention of the United Nations; today, 179 Member States are anxious to see 
legalized racism exorcized from the body politic. 
Twelve weeks ago, when the Security Council convened to seek a solution 
to the violence in South Africa, my delegation gave notice to the racist 
regime that any attempt on its part to delay the establishment of democracy in 
South Africa by fomenting violence would cause us to press for the 
reintroduction of the sanctions that had been relaxed. We repeat our pledge 


today. While they praise the courage of those who have entered into 
constitutional talks, my countrymen will never lose sight of the fact that 
apartheid is an evil whose demise the world's peoples eagerly await. Until 
apartheid is eliminated. South Africa will continue to be excluded from this 
family of nations. 
Antigua and Barbuda takes this opportunity to welcome to our family the 
12 newly independent nations that have emerged with the end of the cold war 
and the collapse of an empire. Island countries in the Caribbean gained their 
independence, beginning 30 years ago, during the decline of another empire. 
It is thus with a shared sense of exhilaration that we welcome Armenia, 
Azerbaijan, Bosnia and Herzegovina, Croatia, Georgia, Kazakhstan, Kyrgyzstan, 
the Republic of Moldova, Slovenia, Tajikistan, Turkmenistan and Uzbekistan to 
membership of the United Nations. It may be too late to caution our new 
Members to avoid the pitfalls of fierce nationalism and unharnessed ethnic 
rivalry. Both inevitably lead to fractious and violent turmoil, which, we 
know, surely end without victors. All multiracial and multi-ethnic societies 
must learn to settle historic and current differences peacefully. 


Notwithstanding the domestic discord which may obtain following the 
arrival of independence, small nations which dwell in the geopolitical shadow 
of a giant must be forever diligent in protecting their sovereignty. The 
United Nations, fostering as it does respect for international law, remains 
the most certain guarantor of a small nation's independence. 
Knowing the importance of the United Nations, therefore, we work towards 
fashioning a system which responds favourably to the interests of even the 
least among equals. Our world parliament cannot become, and must not ever 
appear to have become, the handmaiden of a few powerful Member States. The 
integrity of the United Nations lies in the ability of even its smallest 
Member to participate meaningfully in shaping United Nations policy. 
Antigua and Barbuda thus welcomes San Marino to membership in this our 
family of nations. As our smallest Member State, San Marino bears a special 
responsibility to pronounce on the responsiveness of the United Nations to the 
initiatives of the less powerful. Antigua and Barbuda pledges its fullest 
co-operation with the delegation of San Marino, now and in the future. 
We also congratulate the Secretary-General, Mr. Boutros Boutros-Ghali, on 
demonstrating a willingness to speak boldly concerning matters to which 
insufficient attention has been paid. United Nations leadership must chart a 
course which promotes peace, justice and freedom wherever these cherished 
human values are in danger of disappearing. 
The danger to cherished human values is also manifested in 
underdevelopment. Island developing countries, and other small countries, 
must look increasingly to the multilateral institutions for varied assistance 
in finding solutions to vexing problems. The United Nations system cannot 


reduce its economic and social development roles without adversely affecting 
prevailing material conditions. 
Notwithstanding this admonition, our experience confirms that development 
is also greatly influenced by good governance and the intelligent use of 
scarce resources, including investment capital. While we have relied and will 
continue to rely on ourselves to provide good governance, our investment 
capital has to be imported. Our small size, however, puts us at the mercy of 
the major capital markets, over which Antigua and Barbuda, like other small 
countries, exercises not one iota of control. The United Nations, aware of 
the special disadvantages that are inherent in the small island developing 
country, must respond in a manner which appropriately reflects these 
circumstances. 
My delegation thus takes this opportunity to commend highly the United 
Nations Development Programme (UNDP). Its funding of, and support for, a 
number of beneficial projects within my region earns it great applause. 
However, we continue to object to the use of the per capita gross national 
product (GNP) device for determining development status and funding 
eligibility of small island countries. For large countries, the device is 
perfect. It was devised with large countries in mind. But when applied to a 
small island country, the per capita GNP device results in a distortion. 
The measurement device fails to take into account the much higher cost 
per person which small populations incur for routine services that are 
provided at minimal cost to large populations, even large populations in poor 
countries. It fails to reflect the inherent inability of our embryonic 
manufacturing industries to penetrate major markets because their production 
 

levels reflect small size. It fails to reward good governance and sacrifice, 
preferring instead to believe the fiction that a well-run small island 
developing country has graduated, is developed and, hence, in need of no 
assistance because a distorted per capita GNP device so determines. We are 
flattered to be regarded as developed, but that characterization is 
inaccurate. We reject the per capita GNP device and therefore call for the 
use of more reliable indicators when assistance to small island developing 
countries is contemplated. 
In projects relating to improvement of the environment, small island 
developing countries have been successful in persuading their larger partners 
to accept the fact that their unique vulnerabilities require special 
consideration. In this regard, Antigua and Barbuda, in its country report to 
the United Nations Conference on Environment and Development (UNCED), 
identified high-priority areas pertaining to its heritage resources that 
require special assistance. It is our hope that the UNDP and its capacity 21 
funding mechanism will be persuaded to acknowledge our special needs. 
Antigua and Barbuda applauds the United Nations Development Fund for 
Women (UNIFEM) for its very compelling promotion of the rights of women. It 
takes no special effort for my small island developing country to recognize 
that successful development requires the unhindered contribution of every 
able-bodied adult, regardless of gender. The elimination of de facto 
discrimination against women is therefore of paramount importance in my 
country and my region. UNIFEM, an active partner in the development process, 
can rely upon Antigua and Barbuda's solid commitment to its universal 
objective of empowering women in order to strengthen development and to ensure 
that justice is gender-blind. 


The injustices heaped upon the heads of the world's indigenous peoples 
must also quickly cease. To that end, the United Nations has declared 1993 
the International Year for the World's Indigenous People. In December 1993 
progress made will be measured by deeds, not words. National legislation and 
funded projects which are intended to ensure the continued survival of the 
indigenous peoples that inhabit remote corners of the Earth must be in place. 
Having lost the indigenous Arawaks and Caribs of Antigua and Barbuda beginning 
in 1492, my country is duty-bound to ensure that powerless indigenous people 
who have inhabited the lands of their ancestors for many millennia are 
adequately protected by the United Nations. 
Each year, Antigua and Barbuda brings to the attention of the Assembly 
the state of affairs prevailing on Earth's last uninhabited continent 
Antarctica. Last year, we applauded when the 26 voting members of the 
Antarctic Treaty Consultative Parties entered into a binding agreement 
forbidding mining and oil exploration on Antarctica for 50 years, until the 
year 2040. Although the agreement successfully curbs this generation's 
cupidity, we believe that Antarctica must never become the possession of large 
States only. Transforming Antarctica into a world park or protected area 
under the umbrella of United Nations control would be a more certain guarantee 
of its preservation. 
During the past year, more human beings died of starvation and violence 
in Somalia than the entire population of my country. Tens of thousands more 
will die in the coming months by self-inflicted violence complicated by the 
ravages of nature. The United Nations, recognizing the desperation of 
Somalia's 4.5 million people, must further increase its efforts to find a 
solution to the crisis. 

 
On the question of Bosnia and Herzegovina, the United Nations has spared 
no effort to end the crisis. The European Community is apparently determined 
that some crises require more than a regional response. Those of us from 
Latin America and the Caribbean, whose regional organization has addressed the 
intractable question of Haiti with little success, have the benefit of the 
European experience as a guide. 


My country rejoices with the Central American countries as peace blankets 
their region. The sound of working hands has replaced the sound of working 
guns, we are told. If future civil war is to be prevented, however, the 
economic systems which prevail in Central America must become far more 
inclusive: the sharing of wealth must result in more than a trickle going to 
the poor. 
The trickling flow of peace in the Middle East is most heart-warming. 
Antigua and Barbuda applauds the Israelis and the Palestinians for finally 
sitting down together and negotiating their future. It is our hope that, 
soon, Israel will be allowed to exist within secure and accepted borders and 
that the Palestinians will have a sovereign State of their own. 
We rejoice at the wave of peace which has engulfed Lebanon. Despite the 
unresolved problems, which the electoral system has attempted to address, 
Lebanon is facing the future with a certainty of peace that has eluded it for 
more than a decade. A land as beautiful, as culturally diverse and as full of 
so many warm people as is Lebanon must pledge to enter the twenty-first 
century at peace with itself. 
My delegation concludes by recalling that the modern history of our 
peaceful Caribbean began 500 years ago when another world collided with it. 
The pursuit of accumulated wealth which propelled one world towards the other 
remains the motive force of the dominant civilization of today. Yet, complex 
webs have been weaved into this underlying theme, which even a small country, 
a small place, like mine can take credit in reshaping. 


For example, on 3 October 1736, exactly 256 years ago this year, an 
unsuccessful slave revolution took place in Antigua. The leaders of that 
revolution are the heroes of the freedom-loving people of Antigua and 
Barbuda. In 1736, our heroes attempted to destroy a wicked system which 
guaranteed the most certain accumulation of wealth at the expense of human 
misery. By our own choosing, therefore, Antiguans and Barbudans of today, the 
descendants of those slaves and those slave-masters, have declared that in our 
hierarchy of values freedom is superior to all else. 
In 1992, the human being, not wealth accumulation, is at the centre of 
development and civilization. Yet, our countries are now engaged in a great 
debate about the future, and the United Nations General Assembly is the 
platform. The importance of keeping the entire United Nations system from 
becoming homogenized in its thinking is most important at a time when the 
emerging new world order is being shaped increasingly by a single Power. 
Our task is not merely to express a differing point of view, but to 
demonstrate in a concrete manner that the raison d'etre of the civilization of 
the next 500 years has not yet been decided. In fact, given the threat to the 
very existence of small islands from rising sea levels, violent hurricanes, 
hazardous-waste disposal and other looming environmental calamities, the 
burden of defining the future may very likely fall upon the thinkers and 
actors from these most vulnerable, small countries. 
Indeed, our Prime Minister, the Right Honourable V. C. Bird, has 
frequently said that small size does not mean small minds or the absence of 
grand ideas. And so, my countrymen and I, having learned well the lessons of 
our history, shall continue to do all in our power at this United Nations and 
elsewhere to influence the future. We shall rely upon our collective wisdom. 


the strength of our institutions, the vitality of our youth, and the will of 
our leadership to exercise that influence. Our very existence requires 
success; and so we shall succeed. 
